NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 21 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-30057

                Plaintiff-Appellee,             D.C. No.
                                                2:13-cr-00322-RAJ-1
 v.

LEWIS DEAN ARMSTRONG,                           MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Richard A. Jones, District Judge, Presiding

                       Argued and Submitted March 4, 2019
                               Seattle, Washington

Before: GOULD and PAEZ, Circuit Judges, and BASHANT,** District Judge.

      Lewis Dean Armstrong appeals the district court’s finding that he is

incompetent to continue with post-conviction proceedings. This court remanded

for a competency determination after the government made an offer to Armstrong

to resolve the parties’ cross-appeals of his conviction and sentence under 18 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Cynthia A. Bashant, United States District Judge for
the Southern District of California, sitting by designation.
§ 2241(c). Since the district court made its incompetency finding, however, the

parties stipulate that the government has withdrawn its offer. We conclude this

appeal is now moot because the offer has been withdrawn. Accordingly, we

dismiss this appeal and lift the stay on the parties’ related appeals in Nos.

15-30178, 15-30215, and 16-30208.

      All pending motions are denied as moot.

DISMISSED.




                                           2